Knowlton, J.
The plaintiff as lessor sues the defendant as assignee of a lease, on the covenant to pay rent and taxes. The defendant took an assignment with an express agreement in writing between him and the lessee, that the assignment should in no way create any personal liability on the part of the said defendant, to the lessee or to any other person. Moreover, this agreement purported to be made in accordance with the terms of another agreement bearing the same date and annexed to the first, whereby the plaintiff agreed with the lessee that the lease might be assigned to this defendant, and agreed that he should be “ under no personal liability by reason of said assignment or by reason of his occupancy of the premises as such assignee.” It was also agreed that if the lease should afterwards be assigned to the lessee therein named, all the original terms and covenants and agreements should be in force, and that nothing contained in the agreement should be deemed a release or discharge of the original lessee from the full performance of the terms of the lease, with certain modifications as to times of payments stated therein.
The effect of the agreements in writing, made the same day and referring to each other, was to make the defendant an assignee without personal liability for the rent or taxes, and to leave the plaintiff with the personal liability of the original lessee to him unchanged. The two agreements are to be construed together, and the plaintiff is precluded by them from enforcing any claim against the defendant for payment of the rent or taxes.

Judgment affirmed.